DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office correspondence is in response to the communication filed on February 7, 2022. Claim 15 is canceled. Examiner withdraws the Double Patenting rejection as Terminal Disclaimer was filed and approved on 03/09/2021.
Claims 1-14, and 16-17 are pending.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Ann M. Robl (Registration No. 71,541) on June 2, 2022.
The application has been amended as follows: 
Claim 1 (Currently Amended) A moving platform system suitable for mounting and use on a moving platform for communicating in real-time, comprising:
a position system monitoring location of the moving platform and generating a sequence of time-based position data;
a non-line of sight communication system;
a high-speed line of sight communication system; and
a computer system monitoring an availability of the high-speed line of sight communication system, initiating connections with a ground station utilizing the non-line of sight communication system when the high-speed line of sight communication system is not available, receiving the sequence of time-based position data, and transmitting the sequence of time-based position data from the moving platform via a currently available one of the non-line of sight communication system and the high-speed line of sight communication system, based on the availability, and transmitting sensor data and metadata to the ground station.
Claims 2-14 (Previously Presented)
Claim 15 (Cancelled) 
Claims 16-17 (Previously Presented)
REASONS FOR ALLOWANCE
Claims 1-14, and 16-17 are allowed.  
The prior art of record, Russell ‘256, Schultz ‘994, Yokota ‘988, and Wippich ‘122, fail to teach or fairly suggest, the limitation of monitoring an availability of the high-speed line of sight communication system, initiating connections with a ground station utilizing the non-line of sight communication system when the high-speed line of sight communication system is not available, receiving the sequence of time-based position data, and transmitting the sequence of time-based position data from the moving platform via a currently available one of the non-line of sight communication system and the high-speed line of sight communication system, based on the availability, and transmitting sensor data and metadata to the ground station, in the specific manner and combinations recited in claims 1-14, and 16-17.  
After thoroughly reviewing the related prior art, the application has been deemed allowable because of the limitation of monitoring an availability of the high-speed line of sight communication system, initiating connections with a ground station utilizing the non-line of sight communication system when the high-speed line of sight communication system is not available, receiving the sequence of time-based position data, and transmitting the sequence of time-based position data from the moving platform via a currently available one of the non-line of sight communication system and the high-speed line of sight communication system, based on the availability, and transmitting sensor data and metadata to the ground station, as recited in the specific manner and combinations recited within the claims 1-14, and 16-17. Upon an extensive search and review, the specified limitation or provided language for the specified limitations is not discloses by prior arts.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
CORRESPONDANCE INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARZANA B HUQ whose telephone number is (571)270-3223. The examiner can normally be reached Monday - Friday: 8:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel L Moise can be reached on 571-272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARZANA B HUQ/Primary Examiner, Art Unit 2455